Case 2:21-cr-00129-WSH Document 1-1 Filed 03/29/21 Page 1of1

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
Western District of Pennsylvania

United States of America
Vv.
BRIAN ISBELL

Case No. nA - [7 4

 

Defendant

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date:

 

Defendant's signature

 

Signature of defendant's attorney

 

Printed name of defendant's attorney

 

Judge's signature

 

Judge's printed name and title
